Citation Nr: 0823286	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, to include as secondary to service-connected left 
shoulder and left wrist disabilities.

2.  Entitlement to service connection for a depressive 
disorder, to include as secondary to service-connected left 
shoulder and left wrist disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served in the Puerto Rico Army National Guard 
from 1964 to February 2003, with regular periods of active 
duty for training throughout the duration of this service.  
The veteran served on active duty from September 2002 to 
February 2003.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

A review of the veteran's claims file reveals that this 
matter is not ready for appellate disposition.  In January 
2008, the veteran submitted relevant private medical records 
regarding his psychiatric disorder to the Board.  These 
records have not been previously considered by the RO in 
conjunction with the current appeal.  See 38 C.F.R. § 19.37 
(2007).  In May 2008, the Board sent a letter to the veteran 
to determine whether he wanted to waive RO consideration of 
this evidence.  The veteran did not reply to this letter and 
there is no other indication of record that the veteran has 
waived his right to have the RO consider such evidence prior 
to consideration by the Board.  See 38 C.F.R. § 20.1304(c) 
(2007).

Accordingly, the case is remanded for the following action:

In light of the additional evidence 
submitted without a waiver of RO 
jurisdiction, the RO must readjudicate the 
claims on appeal and, thereafter, if any 
claim on appeal remains denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).



